DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 06/14/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 01/14/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 9 and 17) recites the limitation “for a trace” in line 14.  This renders the claim indefinite as it is unclear if the “a trace” is one of the “each trace” recited above, or if these are different traces.  The examiner recommends keeping the usage of words consistent when referring to the trace(s).  Appropriate correction is required. 
Claim 1 (and similarly claims 9 and 17) recites the limitation “processes of automatically determining an association and performing verification process to yield verification results.” In lines 20-24.  It is unclear to the examiner if these are referring to the previous limitations of lines 15 and 17, or if these are different processes that are repeated.  Appropriate correction is required. 
Claim 1 (and similarly claims 9 and 17) recites the limitation “an association” in line 21.  There is insufficient antecedent basis for this limitation because this limitation has been recited prior to this in the claim and therefore this should be “the association” or the like.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of retrieve a first set of data from the entity, retrieve a second set of data from second entity, analyze the first set of data to generate a set of traces using metadata of the first set of data, and then for each trace automatically determine an association, perform a verification process to determine that the entry from the second set of data matches the entries of the first set, and prepare an output of verification results to be presented to user, where this is found to be a method of organizing human activity. The claimed additional limitations are 1) memory having computer-readable instructions stored therein; 2) one or more processors configured to execute the instructions; 3) the system communicatively coupled to internal system of entity and to an independent financial institution; 4) display device coupled to the system; 5) trained neural network; 6) API; etc.  This judicial exception is not integrated into a practical application because each of these additional limitations simply add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The additional limitations act as if they are purchased off the shelf and applied within the realm of the underlying abstract idea.  Further, they generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of these additional limitations simply add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The additional limitations act as if they are purchased off the shelf and applied within the realm of the underlying abstract idea.  Further, they generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687